Title: From Thomas Jefferson to John F. Mercer, 23 June 1802
From: Jefferson, Thomas
To: Mercer, John F.


            Dear SirWashington June 23. 1802.
            While we are fumbling about forms at the treasury, I am afraid you will think me long acknoleging your letter of the 5th. I therefore write you this private one, merely that you may acquit me of inattention. our treasury will pay yours in the first week of July all the interest which will be then due on the 200,000. D. to wit 18,000. D. as to the 50,000. D. lent to the Commrs. Congress have taken measures to have both principal and interest paid on the 1st. of Nov. without resorting to the Treasury of the Union, as will be explained in the official letter which will be written you as soon as some matters of form are settled at the Treasury.—the account of Toussaint’s arrest seems authentic. it will need good evidence to clear Le Clerc of perfidiousness in the eyes of the blacks. should he fail to establish some new crime on Toussaint, some other black leader will arise, and a war of extermination ensue: for no second capitulation will ever be trusted by the blacks. Accept assurances of my affectionate esteem and high consideration.
            Th: Jefferson
          